                                        Law Office Of
                                   ANTHONY V. GENTILE
                                    6648 Ridge Boulevard
                                     Brooklyn, NY 11220
                                        718-492-1444

                                anthonyvgentile_esq@yahoo.com
______________________________________________________________________________


   LETTER MOTION OF PATRICIA CATANIA, PURSUANT TO FRCP RULE 37(b),
 REQUESTING A DISCOVERY CONFERENCE, SUCH THAT THE COURT ACCEPT
   CATANIA’S ESI PROTOCOL REGARDING PLAINTIFFS’ ESI, AS SUBMITTED,
  WITHOUT CHANGE, AND WITHOUT CONSIDERING A COMPETING VERSION,
    BASED ON PLAINTIFFS’ WILFULL VIOLATION OF THIS COURT’S ORDER
                                     Defendant Catania's letter-motion requesting that the Court adopt her
                                     ESI Proposal "as is, without any changes, and without considering
July 2, 2021                         Plaintiffs' competing version, if any," (ECF No. 157) is DENIED
                                     WITHOUT PREJUDICE. Under the Court's July 1, 2021 Order (ECF No.
Via ECF Filing                       155), the parties shall meet and confer concerning their disputes and
                                     shall submit the ESI Proposal (or competing proposals, in the event
Hon. Sarah L. Cave
                                     they cannot agree) by July 22, 2021. This deadline remains operative,
Magistrate Judge
                                     and if the parties cannot agree on an ESI Proposal, the Court will
United States Federal District Court
Southern District of New York        consider each of the parties' positions, in due course.
Daniel Patrick Moynihan
United States Courthouse              The Clerk of Court is respectfully directed to close ECF No. 157.
500 Pearl St.
New York, NY 10007-1312               SO ORDERED 7/6/2021

Re:    Liriano v. New York City Dept. of Education (et ano)
       Civil Case No.: 1:19-cv-11245 (LGS) (SLC)
       Catania’s Letter Motion, as Set Forth Above

Hon. Judge Cave:

Your undersigned represents Defendant, Patricia Catania (“Catania”), in the above-referenced
matter, a purported civil rights action within an employment context (the Plaintiffs are public
school teachers, and Catania is their former principal). We write to this Court, pursuant to Local
Rule 37.2, and section II-C of this Court’s Individual Rules of Practice, to humbly and
respectfully request a discovery conference so that the following relief can be granted: pursuant
to FRCP § 37(b)(2)(A), having this Court accept Catania’s proposed ESI protocol regarding
Plaintiffs’ ESI, as is, without any changes, and without considering Plaintiffs’ competing
version, if any, based on the express statement by Plaintiffs’ counsel to your undersigned that




                                            Page 1 of 3
they are intentionally violating this Court’s Order dated July 1, 2021 (Dkt. No. 155), and that
they are willfully refusing to meet and confer regarding ESI.1


Facts           On June 30, 2021, the deadline to submit the joint ESI protocol as between
Catania and Plaintiffs was July 1, 2021. Early in the morning of June 30, 2021, your
undersigned sent Plaintiffs’ counsel, via email, Catania’s proposed protocol with respect to
Plaintiffs’ ESI, a copy of which is annexed hereto and made part hereof as Exhibit “A”.
Although time was short (your undersigned will accept partial responsibility for that), there was
nonetheless sufficient time to meet the July 1, 2021 deadline – that is, if Plaintiffs’ counsel had
been cooperative; after all, we had two (2) full days to come to an agreement on this.

Your undersigned spent the better part of the day attempting to reach a resolution with Plaintiffs’
counsel not only with respect to Catania’s proposed ESI protocol regarding Plaintiffs, but also
with respect to Plaintiffs’ ESI protocol regarding Catania. The parties’ respective counsel
exchanged approximately fifteen (15) emails over the course of two (2) days, approximately
twelve (12) of them originating from your undersigned.

Your undersigned’s efforts did not bear fruit on any either proposed protocol. Your undersigned
will not inundate this Court with details and emails but, just to give a few examples, first and
foremost Plaintiffs’ counsel refused to even comment on Catania’s proposed ESI protocol.
Eventually, as discussed below, they outright stated that they are refusing to meet and confer
regarding Catania’s proposed ESI protocol.

Moreover, your undersigned had requested certain courtesy copies of certain documents, which
Plaintiffs’ counsel agreed to provide, and then they did not provide; your undersigned requested
an explanation of an unusual term in Plaintiffs’ proposed ESI protocol, and Plaintiffs’ counsel
would not provide the explanation; your undersigned asked Plaintiffs’ counsel to pare down the
search term list in their proposed ESI protocol regarding Catania, and Plaintiffs’ counsel not only
refused to do this but they asked your undersigned to do it for them.2

In contrast, your undersigned was as cooperative as could be. First, he kept the channels of
communication constantly open via email. Second, Plaintiffs’ counsel requested compliance
with this Court’s Order dated February 3, 2021 (Dkt. 94), and your undersigned complied. See
Exhibit “B” hereto. Third, Plaintiffs’ counsel had argued that, with respect to a certain issue
raised by Catania’s proposed ESI protocol, a discovery demand should have been served, so your
undersigned served a discovery demand. See Exhibit “C” hereto.

Fate intervened in the form of this Court’s Order dated July 1, 2021 (Dkt. No. 155), which
arrived amidst the parties’ dispute, and which reads, in relevant part: “Plaintiffs and Defendant
Catania shall use this additional time to continue to meet and confer regarding their disputes”
(emphasis added). The Court will note its own use of a mandatory word. Naively, your
undersigned thought this would help resolve the issue; however, he forgot who he was dealing
with.

1
  Note: this letter motion concerns only the ESI protocol as between Catania and the Plaintiffs, and only as
pertaining to Plaintiffs’ ESI. There are separate issues with respect to the proposed ESI protocol as between
Plaintiff and Catania, regarding Catania’s ESI, if any.
2
  Again, this letter motion addresses only Catania’s proposed ESI protocol regarding Plaintiffs’ ESI.
                                                    Page 2 of 3
Your undersigned received an email containing the aforesaid Court Order at 2:13 p.m. At 2:25
p.m. your undersigned forwarded the Court’s Order to Plaintiffs’ counsel via an email which
reads: “We have additional time. Let’s use it productively and NOT show the court that we need
it’s (sic) intervention.” Approximately two (2) minutes later, your undersigned received an
email from Plaintiffs’ counsel which reads: “Please advise of your ability to meet and confer
regarding Plaintiffs' protocol. We will not meet and confer regarding Defendant Catania's
protocol.” See Exhibit “D” hereto (the latter two [2] emails referenced in this paragraph).

Let’s recap this carefully: two (2) minutes after being directed by the Court to meet and confer
regarding our disputes, the Plaintiffs’ gallingly and unilaterally advised your undersigned that
they would intentionally violate said Order and not meet and confer. This is what happens when
one anoints oneself the “leader” and “lawmaker” in a particular field of law: one apparently
deigns oneself to be not even bound by a clear and direct Order of a Magistrate Judge.

Relief Requested                 Section 37(b)(2)(A) of the FRCP sets forth various sanctions
available for imposition upon a party who disobeys a discovery order including, but not limited
to: “(i) directing that the matters embraced in the order or other designated facts be taken as
established for purposes of the action, as the prevailing party claims; (ii) prohibiting the
disobedient party from supporting or opposing designated claims or defenses, or from
introducing designated matters in evidence . . . .”

Based on Plaintiffs’ outright express refusal to meet and confer regarding Catania’s ESI protocol,
your undersigned submits that Plaintiffs have forfeited the right to challenge same, or to submit a
competing proposal, and said document (Ex. “A”) should be accepted as is. See, e.g.,
Chevron Corporation v. Donziger, 425 F.Supp.3d 297 (U.S. Dist. Crt., S.D.N.Y., March 05,
2019) (accepting ESI protocol as is based on adversary’s counsel refusal to meet and confer).

Notably, the Plaintiffs never raised any objections per se to Catania’s proposed ESI protocol
with respect to Plaintiffs’ ESI, nor did they submit a competing proposal. At that juncture, the
dispute which was brewing concerned Plaintiffs’ proposed ESI protocol with respect to Catania’s
ESI, if any. This is yet more reason to accept Catania’s proposed ESI protocol (Ex. “A”).3
Wherefore, Catania respectfully prays that the within motion be granted in its entirety.

Respectfully and sincerely submitted,

/s/Anthony V. Gentile
Anthony V. Gentile (AG6065)

cc: all ECF registrants in this case.

3
  Your undersigned understands that there is a separate “meet and confer” requirement before bringing this motion.
However, the Court is again advised that, in direct response to Plaintiffs’ counsel’s receipt of this Court’s Order
directing them to meet and confer with your undersigned regarding ESI protocols, said counsel sent an email, not
two (2) minutes later, with a copy of said Order attached to the email. advising your undersigned, without reason or
justification, that they were not meeting and conferring. In light of the foregoing, any effort to meet and confer prior
to bringing the instant motion would be futile. See, e.g., Mason Tenders District Council of Greater New York v.
Phase Construction Services, Inc., 318 F.R.D. 28, n. 16 (U.S. Dist. Crt., S.D.N.Y., November 30, 2016).

                                                     Page 3 of 3
